Title: To George Washington from Anthony Wayne, 8 January 1781
From: Wayne, Anthony
To: Washington, George


                        
                            Dear General
                            Prince Town 8th Jany 1781
                        
                        Your favor of the 3rd with a poscript dated the 4th at 7 OClock a.m. by Major Fishbourn came to hand last
                            evening, the manner in which your Excellency had been pleased to Approve of the Conduct of the Officers in General, and
                            ours in particular, affords a Sensation which words can not express.
                        It would have afforded us Infinite pleasure, had fortune put it into our power to Inform you that this Alarming
                            affair, was happily terminated.
                        We are fully of Opinion that a total Dissolution of the Pennsa Line—or an Order to Disband the Whole,
                            is more Advisable, than to Admit the Unreasonable Claims of these Mutineers, or even to Adopt
                            the terms herewith sent, which you will find rejected upon their part, they have been stimulated to this, by the Inclosed
                            Overtures from the Enemy, which came into our hands in the following manner Vizt.
                        About 4 OClock yesterday morning we were waked by two Sergts who produced a letter from the Enemy, Inclosed
                            in a small piece of tea lead—they also brought under Guard two Caitiffs, who undertook to
                            deliver it to the Leaders of the mall Contents; One of these Culprits, says he is a Sergt in O’Dells new raised Corps and
                            was promised a Considerable reward on bringing back an answer, The Soldiery in General Affect to spurn at the Idea of
                            turning Arnolds (as they express it)—we have used every Address to Inflame their minds against
                            Wretches—who would dare to Insult them by Imagining them traitors—for had they thought them
                            Virtuous, they would not have carried those Overtures.
                        They hold them in Mort Main & should they yet agree to Govr Reeds Terms—will probably sacrifice them as a peace Offering to
                            their Country, on the Contrary they will be spared and Rewarded however their Conduct on the last Occasion, thus far
                            appears favorable, could we prevail upon them to execute these people as Spies—it would
                            effectually shut the Door against further negociation with the Enemy—but whilst they continue to hold them alive, it gives
                            us ground to wish ourselves and the Line in the Vicinity of Trent Town, Notwithstanding any assurances they continue to give
                            us of Opposing the Enemy at every expense of blood under our Conduct, should they Land and Attempt to Advance in the
                            Jersey. We have the Honor to be with every Sentiment of Esteem Your Excellency’s Most Obedt & very Huml. Serts
                        
                            Anty Wayne
                        
                        
                            N.B. Genl Irvine is just arrived & now with us—the Enemy have not given over all hopes of
                                succeeding with our people—an other letter of the Same tenor with the Copy you have Inclosed came to hand to day—7
                                OClock P.M.
                            The troops have this moment agreed to move for Trent town agreeable to Govr Reeds proposiels—& to
                                bring the two Caitiffs as prisoners.
                        
                     Enclosure
                                                
                            
                                Princetown Jany 7th 1781
                            
                            His Excellency Joseph Reed Esqr. Governor & the honble Brigadier Genl Potter of the Supreme
                                Executive Council of the State of Pennsa having heard the Complaints of the Soldiers; as represented by the Serjeants,
                                informs them that they are fully authorised to redress reasonable Grievances & they have the fullest
                                distinctions to make them as easy and happy as Possible for which end they propose.
                            1st that no Non Commissioned officer or Soldier shall be detained beyond the time for wch he freely
                                & Voluntarily engaged, but where they appear to have been in any respect compelled to enter or sign, such
                                Instruments to be deemed void & the Soldier discharged.
                            2d, To settle who are, or are not bound to stay, three Persons to be appointed by the President &
                                Council, who are to examine into the Terms of enlistment, when the original Inlistments, cannot be found, the
                                Soldiers Oaths to be admited to prove the time & Terms of Inlistment, and the Soldier to be discharged when
                                his Oath of the Conditions of Inlistment. 
                            3rdly Wherever any Soldier has inlisted for three Years or during the War, he is to be discharged unless
                                he shall appear afterwards to have reinlisted voluntary & freely—the Gratuity of 100 dollars given by
                                Congress, not to be reckoned as a bounty, or any Man to be detained in Consequence of receiving that Gratuity, The
                                Commissioners to be appointed by the President & Council to adjust any difficulties which may arise on this
                                Article also.
                            4th The auditors to attend as soon as possible to settle the depreciations with the Soldiers &
                                give them Certificates—Their Arrearages of Pay to be made up as soon as Circumstances will admit.
                            5th A Pair of Shoes overhalls & Shirts will be delivered out to each Soldier, in a few days as
                                they are already purchased & ready to be sent forward, whenever the Line shall be settled.
                            Those who are discharged to receive the above Articles at Trenton producing the Generals discharge. The
                                Governor hopes that no Soldier of the Pennsyva line will brake his Bargain or go from the Contract made wth the
                                Public & and they may depend upon it that the utmost Care will be taken to furnish them with every necessary
                                fitting for a Soldier—The Governor will recommend to the State to take some favourable Notice of those who engaged for
                                the War. 
                            The Commissioners will attend at Trenton when the Clothing & the Stores will be immediately
                                brought & the Regiments to be settled with in their order.
                            A Field officer of each Regiment to attend during the Settlement of his Regiment, pursuant to Genl Waynes
                                Order of the 2d Instant.
                            No Man to be brought to any Tryal or Censure for what has happened on or since New-Years day, but all
                                Matter to be buried in Oblivion.
                            
                                SignedJos. Reed, President
                                Jas Potter.
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    c.7 January 1781
                                
                            
                            It having been Reported at New York, that the Penna Troops, and others, having been defrauded by Congress of
                                their pay, Cloathing, and Provisions; are assembled for a Redress of their Grievances, and also, that notwithstanding
                                the terms of their Inlistments are Expir’d, they have been forcibly detain’d in the service, where they have suffer’d
                                every kind of Misery, and Oppression.
                            They are now offer’d to be taken under the Protection of the British Government, to have their Rights
                                Restor’d, after Pardon for all past offences, and that the pay due Them from the Congress faithfully paid them—without any
                                Expectation of Military Service, Except it may be Voluntary.
                            Upon their Laying down their Arms, And Returning to their Allegiance, for which purpose if they will send
                                Commissionners Amboy; they will then be met by People impower’d to treat with them, and faith shall be pleg’d for
                                their Security.
                            It is recommended to them, for their own Safety, to move behind South River, and whenever they Request
                                it, a Body of British Troops shall protect them.
                            It is Needless to Point out the Inability as well as want of Inclination in Congress to relieve them, or
                                to tell them the Severity’s that will be us’d by the rebel Leaders toward them, should they think
                                of returning to their former Servitude.
                            It will be prov’d to the Commissioners they choose to send, that the Authority from whence this comes, is
                                sufficient to Insure the performance of the above Proposals.
                            To the Person appointed by the Penna Troops, to Lead them in the present Struggle, for their Libertys and
                                Rights.
                            
                                A true Copy. W: Stewart Colo.
                            
                            
                                Copy of a Message from the Committee of Serjeants to General Wayne Sign’d Jany 6th 1781.
                                Sir,
                                These articles of Cloathing which You have mention’d yesterday to our Board, would tend to a great
                                    Pacification, if you Could procure them as early as Possible, as the men in General is in great Want, And profound
                                    necessity for the same, and therefore should be glad, how soon You could send us an Answer, in how short a time You
                                    can procure them. Sign’d by the board
                            
                            
                                Wm Bowzer Secy
                            
                            
                                Genl Waynes Ansr to the Within Message
                                When General Wayne is assurd that the terms offer’d by him the 4th Inst. will be complied with, on the
                                    part of the Non Commissiond Officers, and Privates, of the Pena Line; He will take the proper measures to procure
                                    an Immediate, and full Supply of Shirts, Shoes, Socks And Overalls.
                            
                            
                                A True Copy. W: Stewart Colo.
                            
                        
                        
                    